DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/2020, 4/27/2021, and 12/15/2021 were filed after the mailing date of the application on 8/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosakai (US Patent Pub. # 2013/0155205).
As to claim 1, Kosakai discloses an electronic device comprising:
an image obtaining device (imaging device 202) configured to obtain at least one pieces of image data (Para 127);
at least one sensor (turning momentum detecting unit 211 and translational momentum detecting unit 212) to sense movement of a user (Para 134 and 135);
a display (display unit 204) (Para 128);
at least one processor (control unit) electrically connected to the image obtaining device(202), the at least one sensor (211 and 212), and the display (204) (Para 152); and
a memory (memory) electrically connected to the at least one processor (control unit) to store instructions (reads out a program), wherein the instructions (reads out a program), when executed, cause the processor (control unit) to (Para 152):
obtain multiple pieces (continue the capturing process) of first image data (imaging of the subject) through the image obtaining device (202) while obtaining data associated with a first movement (amount of movement) of the user through the at least one sensor (211 and 212) (Para 162-172);
obtain multiple pieces (continue the capturing process) of second image data (imaging of the subject) through the image obtaining device (202) while obtaining data associated with a second movement (amount of 
process the multiple pieces (continue the capturing process) of first image data (imaging of the subject) through a first image processing scheme (2D panoramic image generating process) corresponding to the first movement and output a processing result through the display (204) (Para 227); and
process the multiple pieces (continue the capturing process) of second image data (imaging of the subject) through a second image processing scheme (3D panoramic image generating process) corresponding to the second movement (amount of movement) and different from the first image processing scheme (2D panoramic image generating process), and output a processing result through the display (204) (Para 228).
As to claim 2, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: obtain position data (GPS (Global Positioning System)) while obtaining the data (imaging of the subject) associated with the first movement (amount of movement) through the sensor (211 and 212); and generate the multiple pieces of first image data (imaging of the subject) based on the position data (GPS) (Para 266).
As to claim 3, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: synthesize the multiple pieces of first image data (imaging of the subject) through the first image processing scheme (2D 
As to claim 4, Kosakai (Fig. 1) teaches wherein the multiple pieces of first image data include first image data (imaging of the subject) including a first area (first image) and second image data (imaging of the subject) including a second area (second image) including an object identical (imaging of the subject) to an object of the first area, and wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: process the multiple pieces of first image data (imaging of the subject) using one of the first area (first image) and the second area (second image).  Kosakai teaches the cut-out area of each image 20 will be referred to as a stripped area. 
As to claim 5, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: allow the memory (image memory (for the composing process) 205) to store the at least one pieces of image data (images that have been consecutively captured) (Para 132).
As to claim 6, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: allow the memory (recording unit (recording medium) 221) to store a processing result (composition images) of the at least one pieces of image data (Para 149).
As to claim 7, Kosakai teaches wherein the multiple pieces (continue the capturing process) of first image data (imaging of the subject) include third image data and fourth image data, and wherein the multiple pieces (continue the capturing process) of first image data (imaging of the subject) are processed based on continuity between 
As to claim 8, Kosakai teaches wherein the image obtaining device (202) includes a camera (imaging apparatus (camera)) (Para 61).
As to claim 9, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: obtain the multiple pieces (continue the capturing process) of first image data (imaging of the subject) and the multiple pieces (continue the capturing process) of second image data (imaging of the subject) in response to a user input (shutter press) while an application (program) associated with the camera (202) is running on the display (204) (Para 152).
As to claim 12, this claim differs from claim 1 only in that the claim 1 is an electronic device claim whereas claim 12 is a method performed in an electronic device claim.  Thus claim 12 is analyzed as previously discussed with respect to claim 1 above.
As to claims 13-15, these claims differ from claims 2 and 4 only in that claims 2 and 4 depend on claim 1 whereas claims 13-15 depends on claim 12.  Thus claims 13-15 are analyzed as previously discussed with respect to claims 2 and 4 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai (US Patent Pub. # 2013/0155205) in view of Kang (US Patent Pub. # 2014/0226052).
As to claim 10, Kosakai teaches wherein the user input (user's pressing of the shutter) corresponds to a long press input (shutter being pressed) (Para 63).  Kosakai does not teach a long press input through the display.  Kang teaches the shutter button displayed on the display unit (110) from the touch panel (111) (Para 37).  Kang teaches a touch panel 111 is preferably installed in a screen of the display unit 110 (Para 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a shutter button displayed on the display unit as taught by Kang to the imaging apparatus of Kosakai, to provide a method and mobile terminal apparatus for displaying a specialized guide image over a preview image, which facilitates communication and capture of a desired photographic composition (Para 6 of Kang).
As to claim 11, Kosakai teaches wherein the instructions (reads out a program), when executed, cause the processor (control unit) to: obtain the first movement (amount 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/27/2022